Exhibit 10.2




COLLATERAL AGREEMENT




This Agreement (this "Agreement") is entered into by and between GLOBAL
FINISHING INC., a Nevada corporation ("the assignor " ) its wholly owned
subsidiary, an approved Ecuador Company ( Globalfinishing Ecuador S A)   and
INNOCENT INC., a Nevada Corporation ( " the assignee " ).




RECITALS




WHEREAS, Innocent Inc. has outstanding note receivable in the amount of three
hundred eighty nine thousand dollars ($389,000) due from Global Finishing Inc.;




WHEREAS, Global Finishing Inc. thru its 100% owned subsidiary Global Finishing
Ecuador owns MURCIELAGOS VIZCAYA and LILLY RAI (the collateral property); and




WHEREAS, Innocent Inc. desires collateral for the Note Receivable due and Global
Finishing Inc., has agreed to assign fifty percent (50%) interest in the
collateral property pending payment in full (expected in ninety days (90)) of
the outstanding note due Innocent Inc.




WHEREAS, Innocent Inc. will release any claim on the collateral property upon
payment in full of the note receivable, due from Global Finishing Inc.







NOW, THEREFORE, for and in consideration of the mutual covenants and
representations and warranties of each other contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, Global
Finishing Inc., and Innocent Inc. agreed as follows:




Collateral Property:  The property is defined in the below description




Table 2: MURCIELAGOS VIZCAYA AREA




ADDITIONAL DATA OF MINING AREA: "439"

PROCEDURE DATA

 

DETAILS OF THE PETITIONER /

OWNER MINER:

Regional Area:

EL ORO.

 

Petitioner:

NATMINCO

Phase:

MINING CONCESSION

 

Address:

()

Status:

SUBSCRIBED

 

Phone:

 

Application Date:

2001-06-12 12:35:00

 

Term (months):

360

 

CADASTRAL REPORT:

Grant Date:

2001-07-09

 

Cadastral Report:

FREE

Registration Date:

2001-07-19

 

Cadastral Report Date:

2010-05-03

Extension:

0

 

 

DATA FILE (if applicable)

GRAPHICATION DATA

 

File Type:

 

Geographic Area:

17

 

File Date:

 

Area (ha):

51.1600

 

Availability Date:

 

Geographic Location:

MALVAS, ZARUMA, EL ORO

 

Sector:

MURCIELAGOS-VISCAYA

 








--------------------------------------------------------------------------------




Table 3: LILLY RAI AREA




ADDITIONAL DATA OF MINING AREA: "473"

Back

Print

DATOS DEL TRAMITE

 

DETAILS OF THE PETITIONER /

OWNER MINER:

Regional Area:

EL ORO.

 

Petitioner:

CIA. ELIPE S. A.

Phase:

MINING CONCESSION

 

Address:

Juan de Dios Martínez Mera Nº 34-219 y Federico Páez. Quito

Status:

SUBSCRIBED

 

Phone:

2446-661

Application Date:

2001-06-15 10:21:00

 

Term (months):

360

 

CADASTRAL REPORT:

Grant Date:

2001-10-17

 

Cadastral Report:

FREE

Registration Date:

2001-10-24

 

Cadastral Report Date:

2010-04-27

Extension:

0

 

 

DATA FILE (if applicable)

GRAPHICATION DATA

 

File Type:

 

Geographic Area:

17

 

File Date:

 

Area (ha):

7.7600

 

Availability Date:

 

Geographic Location:

ZARUMA. CABECERA CANTONAL, ZARUMA, EL ORO

 

Sector:

EL AGUACATE

 




2.Closing: The closing of this Agreement (the “Closing") shall be deemed to take
place upon execution of this Agreement by Global Finishing Inc. and Innocent
Inc.




3.Representations of Innocent Inc.: Innocent Inc. hereby represents and warrants
that effective this date, the representations and warranties listed below are
true and correct:




3.1Organization: Innocent Inc., is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada with full
power and authority to own and use its properties and conduct its business as
presently conducted by it.




3.2Authority: Innocent Inc. has the requisite corporate authority to enter into
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby in accordance with the terms hereof. The
execution and delivery of this Agreement by Innocent Inc. and the consummation
of the transactions contemplated hereby will not violate or conflict with any
provisions of the Articles of Incorporation, as amended, or Bylaws of Innocent
Inc. or contravene any law, rule, regulation, court or administrative order
binding on it, or result in the breach of or constitute a default in the
performance of any material obligation, agreement, covenant or condition
contained in any material contract, lease, judgment, decree, order, award, note,
loan or credit agreement or any other material agreement or instrument to which
Innocent Inc. is a party or by which it is bound, the default or breach of which
would have a material adverse effect on the property and assets of Innocent
Inc., considered as a whole. Innocent Inc. has taken all requisite corporate
action to authorize and approve the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby. Upon due
execution and delivery of this Agreement, this Agreement will constitute a
valid, legal and binding obligation of Innocent Inc. and Innocent Inc.
enforceable against them in accordance with its terms.




3.3Due Diligence: Innocent Inc. has been furnished from Global Finishing Inc.
the legal description of the property identified in the agreement as the
collateral property.




3.4Approvals and Consent: No approval, authorization or other action by, or
filing with, any third-party, including a governmental authority is required in
connection with the execution, delivery and performance by Innocent Inc. of its
obligations under this Agreement and its respective performance of the
transactions contemplated hereby.





--------------------------------------------------------------------------------




4.Representations of Global Finishing Inc.: Global Finishing Inc. hereby
represents and warrants that effective this date, the representations and
warranties listed below are true and correct:




4.1Organization: Global Finishing Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada with full
power and authority to own and use its properties and conduct its business as
presently conducted by it.




4.2Authority: Global Finishing Inc. has the requisite corporate authority to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby in accordance with the terms hereof.

Upon due execution and delivery of this Agreement, this Agreement will
constitute a valid, legal and binding obligation of Global Finishing Inc.
enforceable against it in accordance with its terms.




4.3Due Diligence: Global Finishing Inc. has furnished the legal description of
the property identified in the agreement as the collateral property.




4.4Approvals and Consent: No approval, authorization or other action by, or
filing with, any third-party, including a governmental authority is required in
connection with the execution, delivery and performance by Global Finishing Inc.
of its obligations under this Agreement and its performance of the transactions
contemplated hereby.




4.5Litigation: Global Finishing Inc. is not involved in any pending material
litigation as it relates to the collateral property




4.6Applicable Laws: Global Finishing Inc. has complied with all state, federal
and local laws in connection with its formation, issuance of securities,
organization, capitalization and operations, and no contingent liabilities have
been threatened or claims made, and no basis for the same exists with respect to
said operations, formation or capitalization, including claims for violation of
any state or federal securities laws. Globalfinishing Ecuador S A has been
registered and operates in accordance with the new January 1, 2010 Ecuador
Mining Laws.




4.7Disclosure: At the date of this Agreement, Global Finishing Inc. has
disclosed all events, conditions and facts materially affecting the collateral
property




4.8Undisclosed Liabilities: Global Finishing Inc. has no material liabilities or
obligations whatsoever, either accrued, absolute, contingent or otherwise that
would have negative impact to the collateral property with the exception of
progress payments due, as disclosed when the property was purchased.




5.Mutual Covenants of the Parties: Global Finishing Inc. and Innocent Inc. each
agree to execute any further documents or agreements and to take any further
acts that may be reasonably necessary to effect the transactions contemplated
hereunder, including, but not limited to, obtaining any consents or approvals of
any third-party required to be obtained to consummate the transactions
contemplated by this Agreement.




6.Nature and Survival of Representations: All representations, warranties and
covenants made by any party in this Agreement shall survive the Closing
hereunder and the consummation of the transactions contemplated hereby for 90
days from the date hereof. All of the parties hereto are executing and carrying
out the provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement or at the
Closing of the transactions herein provided for and not upon any investigation
upon which it might have made or any representations, warranty, agreement,
promise or information, written or oral, made by the other party or any other
person other than as specifically set forth herein.




7.Miscellaneous.




7.1Undertakings and Further Assurances: At any time, and from time to time,
hereafter, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to carry out the intent
and purposes of this Agreement.




7.2Waiver: Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.








--------------------------------------------------------------------------------




7.3Notices: All notices and other communications hereunder shall be in writing
and shall be deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested, or by
Federal Express or other means of overnight delivery to the addresses below:




Global Finishing Inc.:

Richard Diolotte

Global Finishing Inc. Corporation

240-455, du Marais

Quebec, Qc

G1M 3A2




Innocent Inc.:

Wayne A Doss

3290 Suntree Blvd

Suite 105

Melbourne, Florida 32940

(828) 702-7687




7.4Headings: The paragraph and subparagraph headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.




7.5Governing Law and Arbitration Provision: This Agreement shall be governed by
the laws of the State of Nevada




7.6Binding Effect: This Agreement shall be binding upon the parties hereto and
inure to the benefit of the parties, his respective heirs, administrators,
executors, successors and assigns. This Agreement shall not be assigned by any
party hereto, except upon the consent, in writing, of the other parties hereto.




7.7Entire Agreement: This Agreement, including the Exhibits hereto and other
documents delivered pursuant to the terms hereof, is the entire agreement of the
parties covering everything agreed upon or understood with respect to the
transactions contemplated hereby and supersedes all prior agreements, covenants,
representations or warranties, whether written or oral, by any party hereto.
There are no oral promises, conditions, representations, understandings,
interpretations or terms of any kind as conditions or inducements to the
execution hereof.




7.8Time: Time is of the essence. The parties each agree to proceed promptly and
in good faith to consummate the transactions contemplated herein.




7.9Severability: If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.




7.10Counterparts and Facsimile Signatures: This Agreement and any Exhibits,
attachments, or documents ancillary hereto, may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.







GLOBAL FINISHING INC




Date: September 6, 2011                      

By:/s/ Richard Diotte     

Richard Diotte







INNOCENT INC




Date: September 6, 2011                       

By:/s/ Wayne A Doss      

Wayne A Doss

President and CEO



